OPINION — AG — ** INDEMNITY BOND ** 62 Ohio St. 555 [62-555], DOES NOT APPLY TO A WARRANT ISSUED TO THE CITY TREASURER, TOWN OR SCHOOL DISTRICT, IN TRANSFERRING TO SUCH CITY OR TOW, OR SCHOOL DISTRICT, IN ACCORDANCE WITH 62 Ohio St. 206 [62-206], MONEYS RECEIVED AND COLLECTED BY A COUNTY TREASURER FOR THE USE AND BENEFIT OF SUCH CITY, TOWN OR SCHOOL DISTRICT, AND THAT CONSEQUENTLY, THE INDEMNITY BOND PROVIDED FOR IN SAID ACT (62 Ohio St. 555 [62-555]) IS NOT REQUIRED THEREBY TO BE FILED WITH THE COUNTY CLERK BEFORE A SECOND OR DUPLICATE WARRANT FOR SUCH PURPOSE MAY BE ISSUED IN EVENT A FIRST OR ORIGINAL WARRANT IS LOST OR DESTROYED. CITE: 11 Ohio St. 642 [11-642], 68 Ohio St. 205 [68-205] (JAMES C. HARKIN)